UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2208



UNITED STATES OF AMERICA,

                                               Petitioner - Appellee,

           versus


CAROL A.   WALLACE,   Administrator,   Old   Mill
Trust,

                                              Respondent - Appellant.



                             No. 05-2209



UNITED STATES OF AMERICA,

                                               Petitioner - Appellee,

           versus


CAROL A. WALLACE,

                                              Respondent - Appellant.



                             No. 05-2210



UNITED STATES OF AMERICA,

                                               Petitioner - Appellee,
          versus


CAROL A. WALLACE, Treasurer/Accountant, The
Tymisau Foundation,

                                             Respondent - Appellant.




                            No. 05-2211



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


CAROL A. WALLACE, Administrator for the Spring
Wood Trust,

                                             Respondent - Appellant.




                            No. 05-2212



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


CAROL A. WALLACE,     Administrator    for   The
Redeemer Trust,

                                             Respondent - Appellant.



                               - 2 -
Appeals from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-1867-WDQ; CA-05-1868-WDQ; CA-05-1869-WDQ; CA-05-1870-WDQ;
CA-05-1871-WDQ)


Submitted:   April 28, 2006                   Decided:   May 15, 2006


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carol A. Wallace, Appellant Pro Se. Neil Ray White, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 3 -
PER CURIAM:

           Carol A. Wallace appeals from five district court orders

denying her motions to quash and granting the Government’s motions

to   enforce   the   Internal   Revenue    Service   summonses.      We   have

reviewed the records and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.              See United

States v. Wallace, Nos. CA-05-1867-WDQ; CA-05-1868-WDQ; CA-05-1869-

WDQ; CA-05-1870-WDQ; CA-05-1871-WDQ (Sept. 21, 2005).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 4 -